Citation Nr: 1235734	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  10-28 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of tubal ligation surgery.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1997 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to service connection for abdominal pain.  

In January 2011, the Veteran testified at a hearing before a Decision Review Officer; the transcript of this hearing has been associated with the record.  

The United States Court of Appeals for Veterans Claims (Court) has held that "a claimant's identification of the benefit sought does not require any technical precision."  Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009); see also Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, .... [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission." (citations omitted)).  In light of the evidence of record reflecting the Veteran's complaints of residuals of her tubal ligation in addition to abdominal pain, the Board has recharacterized the issue as reflected on the title page.

The Board notes that the Veteran filed a claim for residuals of her tubal ligation surgery under the provisions of 38 U.S.C.A. § 1151 in September 2009; however, the Veteran is advised that an §1151 claim pertains only to VA treatment.  In this case, the Veteran's tubal ligation surgery was performed by a military physician at a military location, rather than by a VA physician at a VA facility.  Consequently, an §1151 claim is not appropriate under the facts of this case. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran contends that in July 2005 she underwent a bilateral tubal ligation surgery performed by a military surgeon at a military hospital, and that, as a result of the surgery, she developed residuals including chronic abdominal pain, separation of the fallopian tubes from the uterus, scar tissue, swelling, and adhesions.  Specifically, the Veteran states, and her treatment records confirm, that Hulka clamps were left in her abdomen during the tubal ligation procedure.  These clamps caused her fallopian tubes to completely separate from the uterus.  The clamps also migrated off of the fallopian tubes and caused adhesion.  This was discovered in a May 2009 surgery performed by a Dr. B., during which the adhesion was lysed and the clamps were removed, along with endometrial curettings.

The Veteran has complained of chronic abdominal pain since the tubal ligation surgery.  The pain decreased after removal of the clamps but has not completely subsided.  The Board notes that the Veteran also has a history of ovarian cysts.  In 1997, while on active duty, she had a laparoscopic procedure to remove a cyst, and in April 2009 an ultrasound revealed multiple cysts on both ovaries.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was afforded a VA examination in December 2009 in order to determine whether her abdominal pain is linked to her military service.  The examining physician reviewed the claims file and Dr. B's May 2009 operational note.  He concluded that it is at least as likely as not that her chronic abdominal pain "could have some relationship to the clamps that were left and caused some adhesion prior to their removal."  However, the RO denied the Veteran's claim on the basis that complaints of pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  However, the examiner did not address whether the Veteran had additional residuals of her tubal ligation surgery.  Moreover, he did not indicate whether the abdominal pain was the related to an underlying condition.  Therefore, the Board finds that the Veteran should be afforded another VA examination so as to address such inquiries.  

Finally, the Veteran stated in her notice of disagreement and at her hearing that she had attempted to obtain the records of the tubal ligation surgery from the naval hospital without success.  An August 28, 2005 consultation report from the Naval Health Clinic Charleston reflects that a bilateral tubal ligation was scheduled for six weeks post-partum, on July 28, 2005.  The requesting location for the consultation was the NH Gynecology Clinic.  The Veteran has testified that the surgery was performed by Lt. Cassidy as an outpatient procedure at the Naval Hospital in Charleston and provided an address and phone number for the facility.  
The lay testimony of the Veteran, coupled with the treatment records referring to the surgery are sufficient to indicate that there is a service treatment record of the July 2005 tubal ligation that has not been associated with the record.  Such treatment records should be obtained upon remand from any appropriate source, to include the National Personnel Records Center, or directly from the Naval Health Clinic Charleston and Charleston Naval Hospital.  Such may require that a search be conducted under the facility name, as opposed to the Veteran's name.  

Further, the most recent treatment records in the claims file are dated January 2011.  The Veteran should be given the opportunity to submit or identify any outstanding treatment records relevant to residuals of her tubal ligation surgery.  Thereafter, all identified treatment records, to include VA treatment records from the Columbia, South Carolina, VA Medical Center dated from January 2011 to the present, should be obtained for consideration in her appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's records regarding her tubal ligation surgery from the Naval Health Clinic Charleston and/or Charleston Naval Hospital dated in June 2005 and July 2005 from any appropriate source, to include the National Personnel Records Center or such facilities themselves.  Such may require that a search be conducted under the facility name, as opposed to the Veteran's name.  All reasonable attempts should be made to obtain any such records.  If any of those records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to submit or identify any outstanding treatment records relevant to residuals of her tubal ligation surgery.  After securing any necessary authorization from the Veteran, all identified treatment records, to include those from the Columbia VA Medical Center dated from January 2011 to the present, should be obtained.  All reasonable attempts should be made to obtain any such records.  If any of those records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination so as to determine the current nature and etiology of her residuals of tubal ligation surgery.  All appropriate tests should be conducted.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  The examination report should note that such a review took place.  

The examiner should identify all symptoms related to the Veteran's in-service tubal ligation surgery.  The examiner should specifically indicate whether chronic abdominal pain, separation of the fallopian tubes from the uterus, scar tissue, swelling, and adhesions are present and, if so, whether they are residual to such surgery.  The examiner should specifically indicate whether the Veteran's abdominal pain is related to an underlying condition.  

If there is additional symptomatology present and unrelated to the Veteran's tubal ligation surgery, the examiner should indicate the etiology of such disorders, to include whether they are residual to her in-service ovarian cyst arthroscopy.

In offering an opinion, the examiner should also acknowledge and discuss the Veteran's statements as to her medical history and continuity of symptomatology.  The rationale for all opinions expressed should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

